EXHIBIT 99.16 Mercator Minerals Ltd. Consolidated Financial Statements March 31, 2010 and 2009 (Stated in US Dollars) (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Loss and Deficit 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5-23 The interim consolidated financial statements of Mercator Minerals Ltd. consisting of the interim consolidated balance sheets as at March 31, 2010 and the interim consolidated statements of operations and deficit and the interim consolidated statements of cash flows for the three-month periods ended March 31, 2010 and 2009 are the responsibility of the Company’s management. These consolidated financial statements have not been reviewed on behalf of the shareholders by the independent auditors of the Company. The interim consolidated financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these financial statements in accordance with Canadian generally accepted accounting principles. Mercator Minerals Ltd. Consolidated Interim Balance Sheets (Stated in Thousands of US Dollars) (Unaudited) March 31, 2010 December 31, 2009 Current Assets Cash and cash equivalents $ $ Accounts receivable Marketable securities Income taxes refundable Prepaid expenses Inventories (Note 4) Total Current Assets Property, plant and equipment (Note 7) Inventories (Note 4) Future income tax asset Land reclamation bond (Note 6) Environmental bond (Note 5) Total Assets $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Current portion - equipment loans (Note 12) Current portion - Notes Payable (Note 11) Total Current Liabilities Long Term Liabilities Equipment loans (Note 12) Asset retirement obligation (Note 13) Future income tax liability Deferred Revenue - (Note 14) Notes Payable - Secured Notes (Note 11) Total Liabilities Shareholders' equity Share Capital (Note 9) Authorized - Unlimited common shares, no par value Issued - 194,820,495 (2009 – 193,704,778) common shares Contributed Surplus (Note 10) Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying summary of significant accounting policies and notes are an integral part of these consolidated financial statements - 2 - Mercator Minerals Ltd. Consolidated Interim Statements of Operations And Deficit (Stated in US Dollars) (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Revenue $ $ Copper sales $ Molybdenum sales Silver sales Sale of landscaping materials 39 11 Costs and expenses Freight, smelting & refining Mining and processing Administration includes stock based compensation of $1,924 (2009 - $590) (Note 10) Exploration and development - Amortization of property, plant and equipment 35 Accretion of asset retirement obligation (Note 13) 45 45 Interest on long-term liabilities Accretion of long-term note discount (Note 11) Loss from operations ) ) Finance issuance cost (Note 10) - - Gain (loss) on sale of assets - - Interest income 26 64 Unrealized gain (loss) on marketable securities (Note 17(a)) ) Foreign exchange gain (loss) ) (0
